United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-79
Issued: September 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2010 appellant filed a timely appeal from a September 9, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding her schedule
award claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 10 percent impairment of the right lower
extremity and more than 7 percent impairment of the left lower extremity, for which she received
schedule awards.
FACTUAL HISTORY
This case has previously been before the Board. In a July 7, 2009 decision, the Board
affirmed an August 5, 2008 OWCP decision which found that appellant had no greater than 10
1

5 U.S.C. §§ 8101-8193.

percent impairment of the right lower extremity or 7 percent impairment of the left lower
extremity.2 The Board accorded special weight to the medical opinion of Dr. James H.
Rutherford, an impartial specialist selected to resolve the conflict in medical evidence between
Dr. Brian F. Griffin, appellant’s treating physician and Dr. Manhal Ghanma, the second opinion
examiner, regarding permanent impairment. The facts of this case as set forth in the prior
decision are incorporated by reference. The facts relevant to this appeal are set forth.
Appellant requested reconsideration on July 26, 2009. In a July 24, 2008 report,
Dr. Nancy Renneker, a Board-certified physiatrist, reviewed the medical records and presented
her examination findings. She found that appellant reached maximum medical improvement
with respect to the November 1, 1998 work injury. Based on the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),
Dr. Renneker opined that appellant had 31 percent left leg impairment and 41 percent right leg
impairment. She noted the various tables in the fifth edition of the A.M.A., Guides along with
her impairment calculations and provided an impairment worksheet. Physical therapy reports
beginning August 13, 2009 were also provided.
On October 9, 2009 OWCP reviewed appellant’s file and noted that Dr. Rutherford, who
served as the impartial medical examiner with respect to her schedule award determination, had
previously examined her on July 2, 2002 at OWCP’s direction to assess the nature and extent of
her injury-related condition. It noted that the Board precedent did not allow a physician
previously connected with the claim to serve as an impartial medical examiner. Therefore,
referral to a new impartial examiner was necessary as the conflict between Drs. Griffin and
Ghanma remained unresolved.
OWCP initially referred appellant to Dr. Charles Lowrey, a Board-certified orthopedic
surgeon, to resolve the medical conflict as to whether appellant reached maximum medical
improvement and, if so, the extent of permanent impairment. He provided a November 17, 2009
report that required clarification as he provided an impairment rating of seven percent whole
person, which was comprised of four percent impairment due to injury to the right knee and
lateral plantar nerve secondary to tarsal tunnel syndrome and three percent impairment due to
plantar fasciitis. Dr. Lowrey also advised the impairment was confined to the foot and did not
involve the lower extremity.
On December 15, 2009 OWCP requested that Dr. Lowrey clarify his opinion; but it
received no response from him other than a copy of his November 17, 2009 report with
February 26, 2010 annotations. Dr. Lowrey indicated that appellant had 14 percent lower
extremity impairment. The worksheet noted the tables used, which appeared to be from the fifth
edition of the A.M.A., Guides and showed how the 14 percent lower extremity impairment was
calculated for the right leg only.
On April 6, 2010 OWCP determined Dr. Lowrey’s response was insufficient to resolve
the conflict. It referred appellant for an impartial examination by Dr. Kenneth Doolittle, a
Board-certified orthopedic surgeon.
2

Docket No. 08-2380 (issued July 7, 2009).

2

In a May 26, 2010 report, Dr. Doolittle noted the history of injury, reviewed the medical
records and presented his examination findings. Bilateral foot and lower extremity examination
showed well-healed incisions at the medial feet bilaterally without erythema, edema, ecchymosis
or infection. Vascular and skin examination were essentially normal, with a mild positive plantar
fascia sign bilaterally. Neurological examination was also essentially normal with dysesthesia
complaint with light touch or palpation. There were no focal motor or sensory deficits. Based
on prior medical documentation, Dr. Doolittle opined that appellant reached maximum medical
improvement since November 29, 2005. He further opined that she had no active residuals from
her work-related bilateral foot conditions. Dr. Doolittle stated that the medical documentation
and objective medical evidence showed appellant reached maximum medical improvement. He
further found no permanent impairment secondary to active residuals from the surgeries
performed on October 31, 2000 or June 15, 2001. Utilizing the sixth edition of the A.M.A.,
Guides, Dr. Doolittle opined that there was zero percent impairment of the whole body.
On June 28, 2010 OWCP’s medical adviser reviewed the medical record and opined that
he was unable to provide an opinion regarding permanent impairment of the legs or the date of
maximum improvement. He indicated that the medical record included treatment as recent as
April 2, 2010 for the reflex sympathetic dystrophy condition and, thus, it was unclear whether
appellant had truly reached maximum medical improvement. The medical adviser recommended
appellant’s file be reviewed by someone with more experience in the treatment of chronic pain
syndromes for clarification.
Physical therapy reports and a May 20, 2009 report, from Dr. Nikesh Batra, a Boardcertified pain specialist, were provided. Dr. Batra provided a diagnostic code number and noted
appellant’s treatment options.
On August 11, 2010 OWCP requested a medical adviser to note the impairment to
appellant’s left and right foot and/or lower extremity based solely on the findings of
Dr. Doolittle, the impartial medical examiner, who opined that appellant no longer suffered from
any of the accepted conditions, including reflex sympathetic dystrophy.
In an August 25, 2010 report, the medical adviser rereviewed the medical record and
statement of accepted facts. Based on Dr. Doolittle’s findings, he opined that the date of
maximum medical improvement was November 29, 2005. He concurred with Dr. Doolittle that
there was no permanent impairment due to the accepted conditions of aggravation of bilateral
plantar fasciitis and tarsal tunnel syndrome due to her negative objective findings and a mildly
tender plantar fascia. The medical adviser noted that Dr. Doolittle’s examination was essentially
negative for objective findings. He deferred to Dr. Doolittle’s opinion that appellant had no
residuals due to reflex sympathetic dystrophy due to a normal objective physical examination.
Under Table 16-2, page 501 of the A.M.A., Guides the medical adviser opined that appellant had
no impairment to her legs.
By decision dated September 9, 2010, OWCP denied modification of the July 7, 2009
OWCP decision on the grounds that the evidence was insufficient to support an impairment
greater than 10 percent for the right lower extremity and 7 percent for the left foot.

3

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.5 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9
It is well established that preexisting impairments to the scheduled member are to be
included when determining entitlement to a schedule award.10 OWCP’s procedures state that
any previous impairment to the member under consideration is included in calculating the
percentage of loss except when the prior impairment is due to a previous work-related injury, in
which case the percentage already paid is subtracted from the total percentage of impairment.11
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, OWCP shall appoint a third physician who shall make
an examination.12 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.404.

5

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

6

Ronald R. Kraynak, 53 ECAB 130 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

A.M.A., Guides 494-531.

9

Id. at 521.

10

Michael C. Milner, 53 ECAB 446, 450 (2002); Raymond E. Gwynn, 35 ECAB 247 (1983).

11

Federal (FECA) Procedure Manual, supra note 7, Chapter 2.808.7.a(2) (November 1998).

12

5 U.S.C. § 8123(a).

4

proper factual background, must be given special weight.13 Physicians who may not be used as
referees include those previously connected with the claim or the claimant or physicians in
partnership with those already so connected.14
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, OWCP must secure a supplemental report from the specialist to correct the defect in
the original report.15 However, when the impartial specialist is unable to clarify or elaborate on
the original report or if a supplemental report is also vague, speculative or lacking in rationale,
OWCP must submit the case record and a detailed statement of accepted facts to another
impartial specialist for the purpose of obtaining a rationalized medical opinion on the issue.16
ANALYSIS
Appellant received a schedule award for 10 percent impairment of the right lower
extremity and 7 percent impairment of the left lower extremity, which the Board previously
found was proper. She submitted additional medical evidence in an attempt to show increased
impairment. While reviewing appellant’s file, OWCP noted that Dr. Rutherford, who served as
the impartial medial specialist with respect to the schedule award determination, had previously
examined appellant on July 2, 2002. It properly disqualified him as the impartial medical
specialist as he was previously connected with the claim.17
Thereafter, OWCP referred appellant to Dr. Lowrey, who found that appellant had not
reached maximum medical improvement but assigned an impairment rating. It properly
requested clarification from Dr. Lowrey; but his February 26, 2010 response was inadequate to
resolve the conflict. OWCP properly referred appellant to Dr. Doolittle to resolve the conflict in
medical opinion.
In a May 26, 2010 report, Dr. Doolittle reviewed the medical record, the statement of
accepted facts and presented his examination findings. Examination was essentially normal with
no motor or sensory deficits. Dr. Doolittle stated that the medical documentation and objective
medical record supported that appellant had reached maximum medical improvement. Based on
his examination findings, he further found no active residuals of the accepted conditions.
Dr. Doolittle found no basis on which to attribute permanent impairment and opined that
appellant had no permanent impairment.

13

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

14

Federal (FECA) Procedure Manual, supra note 7, Medical Examinations, Chapter 3.500.4.b(3)(b) (March 1994,
October 1995, May 2003), citing Raymond E. Heathcock, 32 ECAB 2004 (1981).
15

Raymond A. Fondots, 53 ECAB 637, 641 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988);
Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).
16

Nancy Keenan, 56 ECAB 687 (2005); Roger W. Griffith, 51 ECAB 491 (2000); Talmadge Miller, 47 ECAB
673 (1996).
17

See supra note 14.

5

On June 28, 2010 OWCP’s medical adviser reviewed Dr. Doolittle’s report and the
medical record and opined that it was unclear whether appellant reached maximum medical
improvement as she was recently treated for reflex sympathetic dystrophy. The medical adviser
substituted his judgment for Dr. Doolittle, the impartial medical specialist. He may review a
report to verify the correct application of the A.M.A., Guides and confirm the percentage of
permanent impairment,18 but it is the impartial medical specialist who must resolve a conflict in
medical opinion.19 It is well established that, when a referee examination is arranged to resolve a
conflict in medical opinion, the medical adviser is not to attempt clarification or expansion of the
impartial medical specialist’s opinion.20 Thus, OWCP properly requested its medical adviser to
calculate appellant’s impairment solely on the findings of Dr. Doolittle, the impartial medical
examiner.
In an August 25, 2010 report, OWCP’s medical adviser concurred with Dr. Doolittle’s
findings that there was no permanent partial impairment as there were no objective findings and
only a mildly tender plantar fascia. The medical adviser applied Dr. Doolittle’s findings to Table
16-2, page 501 of the A.M.A., Guides and opined that appellant had zero percent impairment to
her bilateral lower extremities.
Dr. Doolittle reported essentially normal examination findings and provided a wellrationalized opinion that there were no continuing symptoms of appellant’s accepted conditions
on which permanent impairment could be based. The Board finds that Dr. Doolittle’s opinion is
sufficiently well rationalized and based upon a proper factual and medical background such that
it is entitled to special weight. Dr. Doolittle found that there was no basis for permanent
impairment of either lower extremity.
The Board finds that there is no medical evidence of record to establish more than 10
percent impairment of the right lower extremity and more than 7 percent impairment of the left
lower extremity. In her July 24, 2008 report, Dr. Renneker opined that appellant had 31 percent
left lower extremity impairment and 41 percent right lower extremity impairment under the fifth
edition of the A.M.A., Guides. A medical opinion not based on the appropriate edition of the
A.M.A., Guides has diminished probative value in determining the extent of a claimant’s
permanent impairment.21 Appellant’s impairment was appropriately evaluated under the
standards of the sixth edition of the A.M.A., Guides as the September 9, 2010 OWCP decision
denying additional schedule award compensation was issued after May 1, 2009, the effective
date of the sixth edition.22 The other medical evidence, including Dr. Batra’s May 20, 2009

18

See also Federal (FECA) Procedure Manual, supra note 7, Developing and Evaluating Medical Evidence,
Chapter 2.810.7(c) (April 1993); see I.H., Docket No. 08-1352 (issued December 24, 2008).
19

Richard R. LeMay, 56 ECAB 341, 348 (2005).

20

Federal (FECA) Procedural Manual, supra note 7, Medical Examinations, Chapter 3.500.5(c) (October 1995).

21

Fritz A. Klein, 53 ECAB 642 (2002).

22

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

report, does not contain impairment ratings and, thus, does not provide a basis for a schedule
award under FECA.23
On appeal, appellant argues OWCP’s decision is contrary to fact and law. As noted, the
medical evidence of record does not establish greater impairment than 10 percent of the right
lower extremity and 7 percent of the left lower extremity. Appellant may request an increased
schedule award based on evidence of a new exposure or medical evidence showing progression
of an employment-related condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 10 percent permanent impairment of the
right lower extremity and 7 percent permanent impairment of the left lower extremity, previously
awarded.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

7

